Exhibit 10.5

EXECUTION VERSION

CEO FORM

AMENDED AND RESTATED SENIOR OFFICER EMPLOYMENT AGREEMENT

This Amended and Restated Senior Officer Employment Agreement (this “Agreement”)
is entered into as of January 30, 2013 (the “Effective Date”), by and between
Douglas F. Bauer (“Executive”) and TRI Pointe Homes, Inc., a Delaware
corporation (the “Company”).

WHEREAS, Executive, TRI Pointe Homes, LLC, a Delaware limited liability company
(the “Predecessor Employer”), certain officers of the Company (the “Other Senior
Officers”) and VIII/TPC Holdings, L.L.C., a Delaware limited liability company
(the “Investor”) entered into Senior Officer Employment and Equity Agreements,
dated as of September 24, 2010 (the “Prior Agreement”);

WHEREAS, as of September 24, 2010, and in connection with the disposition of
goodwill and direct or indirect ownership interests of Executive in the business
of (i) BMG Homes, Inc. (fka TRI Pointe Homes, Inc., a Delaware corporation)
(“BMG”) (including any goodwill associated with BMG) and (ii) Vesta LP, a
Delaware limited partnership (“Vesta”) (including any goodwill associated with
Vesta and its subsidiaries), pursuant to that certain Contribution and
Investment Agreement, dated as September 24, 2010 (the “Acquisition Agreement”),
BMG, Vesta and Executive (or members of Executive’s Family Group (as defined in
Exhibit A attached hereto)) received a direct or indirect (i.e., beneficial)
ownership in common units of the Predecessor Employer in consideration for such
disposition and as purchase of equity securities of the Predecessor Employer;

WHEREAS, as of September 24, 2010, the Executive, the Predecessor Employer, the
Other Senior Executives and the Investor entered into that certain Limited
Liability Company Operating Agreement of the Company (the “LLC Agreement”);

WHEREAS, in connection with and as a condition to the consummation of the
transactions contemplated by the Acquisition Agreement and the LLC Agreement,
the parties were required to enter into the Prior Agreement and Executive was
specifically required to agree to abide by the restrictive covenants set forth
therein;

WHEREAS, as an inducement to (a) the Investor and the Other Senior Officers to
enter into the Prior Agreement, the Acquisition Agreement and the LLC Agreement
and as part of the consideration being given to the Investor and the Other
Senior Officers for each of their making an investment in the Predecessor
Employer pursuant to the Acquisition Agreement and the LLC Agreement and (b) the
Predecessor Employer to issue equity to Executive pursuant to the Acquisition
Agreement and the LLC Agreement, Executive agreed to certain restrictive
covenants as set forth in the Prior Agreement, which are expressly reaffirmed in
this Agreement;

WHEREAS, Executive understands and agrees that the Company and the Other Senior
Officers had, and continue to have, a legitimate interest in protecting the
Company Group’s (as defined in Exhibit A attached hereto) goodwill,
relationships with customers, suppliers and other business associates, and in
maintaining the Company Group’s trade secrets and other Confidential Information
(as defined below) and Executive hereby agrees that the restrictive covenants
set forth in the Prior Agreement and reaffirmed in this Agreement are
appropriate to protect such interests and are narrowly tailored to meet such
goals; and

WHEREAS, in connection with the Company’s initial public offering (the “IPO”),
the Company and Executive desire to continue to obtain the benefits of
Executive’s knowledge, skills, and experience by continuing to employ Executive
as Chief Executive Officer upon the terms and subject to the conditions of this
Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, the parties agree as follows:

1. Employment. The Company hereby employs Executive, and Executive agrees to
serve, as Chief Executive Officer of the Company, pursuant to the terms and
conditions of this Agreement.

2. Duties. During the Term (as defined below), Executive shall perform such
services as are commensurate with Executive’s position as Chief Executive
Officer of the Company, including such duties and responsibilities as may from
time to time reasonably be assigned to Executive by the Board of Directors of
the Company (the “Board”). Executive shall (i) faithfully, diligently and
competently perform such services and (ii) except as provided in Section 3
below, devote Executive’s full business time and attention to the affairs of the
Company Group (as defined in Exhibit A, attached hereto). Executive shall
perform such services from the Company’s office in Irvine, California and shall
to the extent reasonably necessary to perform Executive’s duties and
responsibilities hereunder, travel to the Company Group’s other locations,
including divisional offices and states/locales where the Company Group has
pending investments, developments or projects. Executive shall perform all
services in accordance with the policies, procedures and rules reasonably
established by the Company. In addition, the Executive shall comply with all
laws, rules and regulations that are generally applicable to the Company or its
Subsidiaries (as defined in Exhibit A attached hereto) and their respective
employees and officers.

3. Exclusivity and Conflict of Interest. Executive’s employment with the Company
shall be exclusive. Accordingly, during his employment with the Company,
Executive shall not engage in any business activity other than the Company
without the express prior written approval of the Board. It will not be a
violation of this exclusivity provision for Executive to (i) manage the
Executive’s personal, financial and legal affairs, (ii) acquire, invest, manage
and dispose of his investments in apartments and non-residential real estate
provided such activities do not take a material amount of Executive’s time and
do not interfere with Executive’s duties and obligations to the Company, or
(iii) serve on charitable or civic boards or committees. Executive shall comply
with the Company’s Code of Business and Ethics as well as any other Company
policy applicable to senior executive officers of the Company.

4. Term. The initial term of this Agreement shall commence on the Effective Date
and shall terminate on the earlier of (i) the third anniversary of the Effective
Date and (ii) the termination of Executive’s employment under this Agreement.
Unless Executive’s employment is sooner terminated, this Agreement shall
automatically renew for successive one-year terms unless either Executive or the
Company gives written notice of non-renewal to the other at least 60 days’ prior
to the end of the initial term or any renewal term, as the case may be. The
period from the Effective Date until the termination of Executive’s employment
under this Agreement is referred to as the “Term.”

5. Compensation.

(a) During the Term, the Company shall pay to Executive a salary (“Base Salary”)
at the rate of $410,000 per annum (prorated for any partial year). The Base
Salary shall be payable and earned in installments in accordance with the
Company’s ordinary payroll practices, but no less often than bi-weekly. The
Compensation Committee of the Board (the “Committee”) or the Board shall review
the Base Salary no less frequently than annually.

(b) During the Term, Executive shall be eligible to receive an annual cash
incentive bonus, which shall be earned based upon Executive’s and/or the
Company’s achievement of annual performance goals or objectives established by
the Committee. On an annual basis, Executive shall make a recommendation to the
Committee and the Board regarding the amount of annual cash incentive bonus
Executive and the other officers should receive and the Committee

 

-2-



--------------------------------------------------------------------------------

and Board shall consider such recommendations. The Company shall pay any earned
annual bonus on or before March 15th of each calendar year immediately following
the year in which such compensation is earned. For the year ended December 31,
2012, Executive shall receive an annual cash incentive bonus of $150,000. In
addition, within 10 business days after the consummation of the IPO, Executive
shall be entitled to a one time cash bonus equal to $100,000.

(c) During the Term, Executive shall be eligible to receive long-term incentive
compensation (including equity-based compensation), which shall be earned based
upon Executive’s and the Company’s achievement of performance goals or
objectives established by the Committee. The Committee shall have the sole
discretion to determine the amount and terms of any long-term incentive
compensation and whether the performance goals and objectives applicable to any
long-term incentive compensation have been met. For so long as the shares of
Common Stock (as defined herein) issued or transferred to Executive shall be
subject to the terms and conditions of this Agreement, the certificate(s)
representing those shares shall bear a restrictive legend, as follows:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
employment agreement entered into between the registered owner and TRI Pointe
Homes, Inc. A copy of the agreement is on file in the offices of TRI Pointe
Homes, Inc.”

6. Benefits.

(a) During the Term, Executive shall be entitled to participate in such employee
benefit plans and programs as are maintained from time to time for other senior
executive officers of the Company, subject to the same terms and conditions
generally applicable to other senior executive officers of the Company, to the
extent that Executive’s position, tenure, compensation, age, health and other
qualifications make Executive (and Executive’s dependents) eligible to
participate. The Company shall not be obligated to adopt or continue any
particular plan or program during the Term, and Executive’s (and Executive’s
dependents’) participation in any such plan or program shall be subject to the
provisions, rules, regulations and laws applicable thereto.

(b) During the Term, Executive shall be entitled to 20 days paid vacation per
year (prorated for partial years), and to such paid holidays as are observed by
the Company from time to time, all in accordance with the Company’s policies and
practices that are applicable to the Company’s senior executives. The Committee
shall no less frequently than annually review the number of vacation days to
which Executive is entitled and may increase, but not decrease, that number.
Unused vacation will be carried over from year to year and/or paid out as
provided in the Company’s vacation plans and polices in effect as of the
Effective Date.

(c) During the Term, the Company shall maintain, at the Company’s expense,
(i) term life insurance coverage for the Executive providing an aggregate death
benefit in an amount equal to $3 million which shall be payable to one or more
beneficiaries designated by the Executive and (ii) long-term insurance
disability coverage.

(d) During the Term, the Company shall maintain (i) a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy and (ii) an employment practices liability insurance policy.
Each such policy shall cover Executive with scope, exclusions, amounts and
deductibles no less favorable to the insured than those applicable

 

-3-



--------------------------------------------------------------------------------

to the Company’s senior executive officers and directors on the Effective Date,
or any more favorable as may be available to any other director or senior
executive officer of the Company, while the Executive is employed with the
Company and thereafter until the sixth anniversary of the Executive’s
Termination Date (as defined below).

7. Reimbursement of Expenses. Executive shall be entitled to reimbursement for
ordinary, necessary and reasonable out-of-pocket business expenses which
Executive actually incurs in connection with performing Executive’s duties under
this Agreement, including reasonable travel, lodging and meal expenses. The
reimbursement of all such expenses shall be made in accordance with the
Company’s customary practices and policies applicable to the Company’s senior
executive officers (including presentation of evidence reasonably satisfactory
to the Company of the amounts and nature of such expenses).

8. Conversion of Incentive Units to Common Stock and Vesting of Shares of Common
Stock.

(a) Conversion of Incentive Units to Common Stock. In connection with the IPO,
the Company will convert from a Delaware limited liability company to a Delaware
corporation. At the time of such conversion, the 33 1/3 Tier I Incentive Units
allocated to Executive under the Prior Agreement will be converted to 76,815
shares of Common Stock, $0.01 par value, of the Company (“Common Stock”),
subject to adjustment pursuant to the Plan of Conversion of TRI Pointe Homes,
LLC made and entered into effective as of January 30, 2013 (the “Plan of
Conversion”), and the 33 1/3 Tier II Incentive Units allocated to Executive
under the Prior Agreement will be converted to 718,568 shares of Common Stock,
subject to adjustment pursuant to the Plan of Conversion (the Common Stock
issued to the Executive for his Tier I and Tier II Incentive Units collectively
being referred to as the “Issued Common Stock”). Executive shall become a
stockholder of the Company with respect to all Issued Common Stock (whether
vested or unvested) and shall have all the rights of a stockholder, including
the rights to vote those shares and to receive any dividends or distributions
made with respect to those shares and any shares or other property received in
respect of those shares; provided, however, any non-cash dividend or
distribution with respect to the Issued Common Stock shall be deposited with the
Company and shall be subject to the same restrictions (including vesting
provisions) as the shares of Issued Common Stock with respect to which such
dividend or distribution was made.

(b) Vesting of Issued Common Stock. On the Effective Date, 42.19% of the Issued
Common Stock shall be vested. The remaining 32.81% of the Issued Common Stock
shall vest in equal quarterly installments (4.6875% per quarter) with the first
4.6875% vesting on March 31, 2013, and the final (and only the final) 25% of
Issued Common Stock (the “Liquidity Common Stock”) shall

(i) vest upon the earlier of (A) the Investor Parties (as defined in Exhibit A
attached hereto) selling 75% or more of the shares of Common Stock they received
immediately prior to the consummation of the IPO to non-Affiliated Persons on or
after the date of the IPO or (B) the Investor Parties owning less than 25% of
the total outstanding shares of Common Stock on or after the date of the IPO
(the occurrence of a vesting event described in clause (A) or (B) being referred
to as a “Liquidity Event”),

(ii) vest immediately prior to the dissolution of the Company or

(iii) vest as provided below in the event of a Change in Control,

 

-4-



--------------------------------------------------------------------------------

provided that in the case of all of clauses (i), (ii) and (iii) that on each
such vesting date Executive must have been continually employed by the Company
Group.

Notwithstanding the foregoing:

(i) if a Complete Sale or a dissolution of the Company occurs, then all unvested
Issued Common Stock (not just the Liquidity Common Stock) shall vest immediately
prior to the occurrence of such event;

(ii) if a Change in Control occurs pursuant to clause (1) of the definition of
Change in Control, then an amount of Liquidity Common Stock shall vest
immediately prior to the occurrence of such event equal to

(x) .25 multiplied by

(y) the percentage of the Common Stock sold by Investor or its Affiliates (such
percentage sold being calculated by taking the number of shares sold by Investor
and dividing such amount by the number of shares of Common Stock held by
Investor immediately prior to the consummation of the IPO), multiplied by

(z) the amount of Issued Common Stock (For example, if Investor sells 50% of its
Common Stock to XYZ, then 50% of the Liquidity Common Stock (12.5% of the total
Issued Common Stock) would vest), and

(iii) if a Change in Control occurs pursuant to clause (2) of the definition of
Change in Control, then the Liquidity Common Stock shall vest immediately prior
to the occurrence of such event.

For purposes of this Agreement, the term “Change in Control” shall mean (1) the
sale by the Investor or any of Investor’s Affiliates of (including by way of
merger, consolidation, business combination, share exchange, joint venture, or
any similar transaction (which for the sake of clarity does not include a public
offering)) 25% or more of the Common Stock collectively held by Investor and its
Affiliates as of the date of the IPO to a single Person not Affiliated with
Investor and (2) the sale, lease or other disposition directly or indirectly by
merger, consolidation, business combination, share exchange, joint ventures or
otherwise (which for the sake of clarity does not include a public offering) of
assets of the Company or any of its subsidiaries representing all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to a Person or Persons not Affiliated with Investor.

9. Termination.

(a) Certain Definitions. “Cause” means any of the following: (i) Executive’s
willful failure to follow the reasonable and lawful directions of the Board;
(ii) conviction of a felony (or a plea of guilty or nolo contendere by the
Executive to a felony) that materially harms the Company; (iii) acts of fraud,
dishonesty or misappropriation committed by the Executive and intended to result
in substantial personal enrichment at the expense of the Company; (iv) willful
misconduct by the Executive in the performance of the Executive’s material
duties required by this Agreement which is likely to materially damage the
financial position or reputation of the Company; or (v) a material breach of
this Agreement. The foregoing is an exclusive list of the

 

-5-



--------------------------------------------------------------------------------

acts or omissions that shall be considered “Cause” provided, however, with
respect to the acts or omissions set forth in clauses (i), (iii), (iv) and
(v) above, (x) the Board shall provide the Executive with 30 days advance
written notice detailing the basis for the termination of employment for Cause,
(y) during the 30 day period after the Executive has received such notice, the
Executive shall have an opportunity to cure such alleged Cause events and to
present his case to the full Board (with the assistance of his own counsel)
before any termination for Cause is finalized by a vote of a majority of the
Board and (z) the Executive shall continue to receive the compensation and
benefits provided by this Agreement during the 30 day cure period; provided,
further, no act or failure to act of Executive shall be willful or intentional
if performed in good faith with the reasonable belief that the action or
inaction was in the best interest of the Company. “Disability” means that
(1) Executive is suffering from any illness, injury, impairment or other
disability that has caused (or that the Board reasonably determines will cause)
Executive to be unable to perform Executive’s duties to the Company Group for 90
consecutive days or for 120 cumulative days during any 180-day period; or
(2) Executive is receiving long-term disability benefits under any policy, plan
or program. “Good Reason” means Executive’s resignation following the occurrence
of: (i) a material breach of this Agreement by the Company (including the
Company’s withholding or failure to pay compensation when due to Executive);
(ii) relocation of the Company’s headquarters or the location where Executive
works, to a location outside of Orange County, California; (iii) a material
reduction of Executive’s annual base salary, title, duties or responsibilities;
or (iv) the failure of the Company to nominate Executive for election as a
member of the Board; provided, however, that (1) Executive shall have given the
Company written notice specifying the conduct alleged to have constituted such
Good Reason which notice shall be provided within 30 days of the initial
existence of the circumstances constituting Good Reason, (2) the Company shall
have 30 days to cure the matters specified in the notice delivered and, if
uncured, Executive must terminate his employment with the Company within ninety
(90) days after the initial existence of the circumstances constituting Good
Reason in order for such termination to be considered to be for Good Reason.
“Release” means a written release, in substantially the form attached hereto as
Exhibit B. “Termination Date” means the date on which Executive’s employment
with the Company ends for any reason, including termination by the Company,
death, Disability or resignation.

(b) Termination. Executive may resign from employment with the Company at any
time upon at least 60 days’ prior notice to the Company. The Company may
terminate Executive’s employment at any time (for any reason or no reason) upon,
in the event of a termination by the Company other than for Cause, 60 days
written notice to Executive. Executive’s employment shall terminate
automatically upon Executive’s death.

(c) Separation Benefits.

(i) If Executive’s employment with the Company ends for any reason, then
Executive shall be entitled to: (1) Executive’s Base Salary through the
Termination Date and any earned but unpaid annual bonus for the calendar year
ending immediately prior to the Termination Date; (2) benefits as provided in
Section 6 through the Termination Date; (3) reimbursement of expenses incurred
by Executive through the Termination Date as provided in Section 7; and
(4) accrued vacation and other paid-time-off (the “Accrued Obligations”).

(ii) (A) If Executive’s employment with the Company is terminated by the Company
for Cause, then, in addition to the compensation described in Section 9(c)(i),
Executive shall forfeit and have no right to any of the Issued Common Stock
(whether vested or unvested) if a Liquidity Event has not occurred and if a
Liquidity Event has

 

-6-



--------------------------------------------------------------------------------

occurred then Executive shall forfeit and have no right to fifty percent
(50%) of the Issued Common Stock that are vested on the Termination Date and no
right to any unvested Issued Common Stock; and (B) if Executive terminates his
employment without Good Reason, then, in addition to the compensation described
in Section 9(c)(i), prior to a Liquidity Event Executive shall forfeit and have
no right to 25% of the Issued Common Stock that are vested on the Termination
Date and no right to any unvested Issued Common Stock and after a Liquidity
Event Executive shall not forfeit any of his Issued Common Stock that are vested
as of the Termination Date but shall forfeit and have no right to any unvested
Issued Common Stock.

For illustrative purposes, the following examples are provided:

(1) If Executive is terminated by the Company for Cause and Executive is 75%
vested in the Issued Common Stock on the Termination Date and a Liquidity Event
has not occurred, Executive shall retain none of the vested or unvested Issued
Common Stock.

(2) If Executive is terminated by the Company for Cause and Executive is 75%
vested in the Issued Common Stock on the Termination Date and a Liquidity Event
has occurred, Executive shall retain 37.5% of the Issued Common Stock and
forfeit 62.5% of the Issued Common Stock.

(3) If Executive terminates his employment without Good Reason and Executive is
75% vested in the Issued Common Stock on the Termination Date and a Liquidity
Event has not occurred, Executive shall retain 56.25% of the Issued Common Stock
and forfeit 43.75% of the Issued Common Stock.

(4) If Executive terminates his employment without Good Reason and Executive is
75% vested in the Issued Common Stock on the Termination Date and a Liquidity
Event has occurred, Executive shall retain 75% of the Issued Common Stock and
forfeit 25% of the Issued Common Stock.

(iii) If the Company terminates Executive’s employment without Cause, if
Executive terminates his employment for Good Reason or due to Disability or
death or Executive’s employment is terminated by the Company or Executive after
the Company has given notice of non-renewal of this Agreement in accordance with
Section 4 hereof, then in addition to the Accrued Obligations described in
Section 9(c)(i), (1) the Company shall reimburse Executive (or the Executive’s
qualified beneficiaries in the case of Executive’s termination due to death) for
premiums under the Consolidated Omnibus Budget Reconciliation Act paid after the
Termination Date in substantially equal monthly payments following the
Termination Date, and (2) Executive shall receive, if such termination is not
due to Disability or death, a lump sum payment equal to 1.5 times the sum of
(a) 12 months’ Base Salary, plus (b) the average actual bonus earned by
Executive during the two previous calendar years (including with the Predecessor
Employer). Notwithstanding the foregoing, the amounts described in this
Section 9(c)(iii) shall be payable by reference to the Termination Date only if
such date constitutes Executive’s “separation from service” from the Company
within the meaning of Section 409(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended (the “Code”) and Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”) and, if Executive’s Separation from Service occurs
later, these amounts shall be paid (or commence, as applicable) by reference to
such later Separation from Service and (3)

 

-7-



--------------------------------------------------------------------------------

Executive (or the Executive’s qualified beneficiaries in the case of Executive’s
termination due to death) shall retain all Issued Common Stock that is vested on
the Termination Date but shall forfeit and have no right to any Issued Common
Stock that is unvested on the Termination Date. Payment of the payments and
benefits described in clauses (1) and (2) above (but not any other payments or
benefits) shall occur or begin (as applicable) on the Company’s first regularly
scheduled payroll date occurring on or after the 36th day following the
Termination Date (the “First Payroll Date”) (with any amounts otherwise payable
prior to such First Payroll Date instead paid on such First Payroll Date), and
such payments and benefits shall be subject to and conditioned upon Executive’s
execution and delivery to the Company of the general release substantially in
the form attached hereto as Exhibit B (the “Release”) within 22 days of
receiving the Release and the passage of the seven-day revocation period
provided for in the Release without Executive exercising such revocation right
(and for the sake of clarity, notwithstanding anything herein to the contrary,
no such payments and benefits shall be paid or provided until such timely
delivery of, and expiration of such revocation period for, the Release),
provided that the Release shall be provided to Executive in an executable format
and otherwise substantially in the form attached hereto as Exhibit B on or
within five business days of the Termination Date.

(iv) Except as expressly provided in this Section 9(c) and except for benefits
in which Executive has vested under employee benefit plans or applicable law,
Executive shall not be entitled to any compensation (including severance) or
benefits upon termination of employment, whether from the Company or any of its
Subsidiaries or Affiliates.

(v) Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits which shall constitute “deferred compensation” (within the meaning
of Section 409A of the Code) shall be paid to Executive during the six-month
period following the Executive’s Separation from Service if paying such amounts
at the time or times indicated in this Agreement would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six-month period (or such earlier date
upon which such amount can be paid under Section 409(A) of the Code without
resulting in a prohibited distribution, including as a result of Executive’s
death), the Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such period with interest at prevailing market rates.

(vi) Any Issued Common Stock (whether vested or unvested) that is forfeited or
lost by Executive under this Section 9(c) shall be transferred to and allocated
to those Persons listed on Exhibit C in proportions set forth on such exhibit
and neither the Company nor Executive shall have any right or interest in such
Issued Common Stock; provided, however, if Executive is included on Exhibit C,
then Executive shall be eligible to receive an allocation of such Issued Common
Stock in the proportion set forth on Exhibit C. The Persons listed on Exhibit C
shall be third-party beneficiaries of this clause (vi).

10. Inducement to Company; Scope of Covenants. Executive acknowledges that in
the course of his employment with the Company he will become familiar with the
Company Group’s trade secrets and with other confidential and proprietary
information concerning the Company Group, and that

 

-8-



--------------------------------------------------------------------------------

his services are of special, unique and extraordinary value to the Company
Group. Therefore, Executive hereby acknowledges and agrees (i) the following
covenants are commercially reasonable and reasonably necessary to protect the
Company Group and (ii) Executive’s covenants under Sections 11, 12, 13, 14, and
15 are a material inducement to the Company to enter into the Agreement and that
the Company would not do so in the absence of such covenants by Executive.
Executive hereby further acknowledges and agrees that the covenants and the
territorial, time and activity limitations set forth in Sections 11, 12, 13, 14,
and 15 (or any lack thereof, as the case may be) are commercially reasonable and
are properly required to protect the Company Group and their respective
businesses. If any such territorial, time or activity limitation (or the lack
thereof) is determined to be unreasonable by a court or other tribunal, the
parties agree to the reduction of such territorial, time or activity limitations
(including the imposition of such a limitation if it is missing) to such an
area, period or scope of activity as said court or tribunal shall deem
reasonable under the circumstances. Also, if the Company seeks partial
enforcement of any of the provisions of such Sections 11, 12, 13, 14, and 15 as
to only a territory, time and scope of activity that is reasonable, then the
Company shall be entitled to such reasonable partial enforcement. If such
reduction or (if the Company seeks partial enforcement) such partial enforcement
is not possible, then the unenforceable provision or portion thereof shall be
severed as provided in Section 18(c).

11. Non-Compete and Non-Solicitation.

(a) During the applicable Restricted Period, Executive shall not do any one or
more of the following, directly or indirectly:

(i) engage or participate as an owner, partner, member, shareholder, independent
contractor, employee, consultant, agent, lender or advisor (or in a
substantially similar capacity to the foregoing) in the Restricted Business;

(ii) Solicit, attempt to solicit, or assist anyone else to solicit, any Person
who is a supplier, contractor, subcontractor, distributor or licensor (within
the 12 months immediately prior to the Termination Date) who provides goods or
services focused on residential development (as compared to suppliers,
contractors, etc. that generally provide goods and services to a variety of
businesses) or Solicit a Customer: (A) to cease doing business with any member
of the Company Group, (B) to alter or limit its business relationship with any
member of the Company Group, or (C) to purchase, other than from a member of the
Company Group, any Competing Services;

(iii) knowingly Solicit capital for the making of one or more real estate
investments from any Person who is (A) directly or indirectly an equity holder
of or otherwise an investor in the Investor or one of its Affiliates (as defined
in Exhibit A attached hereto) (other than any Other Senior Officers, Richard
Frankel or any of their respective Affiliates or any member of their respective
Family Groups) or (B) a limited partner of or otherwise an investor in any
active fund or other investment vehicle sponsored by the Investor or an
Affiliate of the Investor, whether such fund or other investment vehicle is in
existence on the date of this Agreement or subsequently created during the Term;

(iv) Solicit, attempt to solicit, or assist anyone else to Solicit, any Business
Associate to terminate his, her or its association with any member of the
Company Group; or

(v) recruit, interview, Solicit, hire or otherwise retain the services of any
Business Associate for or on behalf of a Restricted Business, whether on a
full-time basis, part-time basis or otherwise and whether as an employee,
independent contractor, consultant, advisor or in another capacity, or assist
anyone else to do so.

 

-9-



--------------------------------------------------------------------------------

(b) Nothing in this Agreement, however, prevents Executive from owning less than
five percent of any class of publicly traded securities so long as such
investment is passive and Executive has no other involvement with the issuer of
such securities.

(c) “Business Associate” means any officer, employee, representative, agent or
consultant of the Company and its Subsidiaries who is acting in such capacity as
of the date hereof or has acted in such capacity at any time within the 12 month
period immediately preceding the date of hire, recruitment, solicitation or
retention. “Competing Services” means any service which is of the same type as,
which competes with, or which is intended to compete with or displace in the
market, any of the services performed, offered or sold by, the Company Group on
the date hereof. “Control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of an
entity, whether through ownership of voting securities, by contract or
otherwise. “Customer” means any Person who is in active negotiations or has
money deposited with, or has signed an agreement to purchase a home with, any
member of the Company Group on the Termination Date or has been a customer of
any member of the Company Group or predecessor of the Company Group within the
24 month period immediately preceding the Termination Date. “Restricted
Business” means the building or marketing of single family homes in suburban
land developments or, as of the Termination Date, any other business in which
the Company Group is engaged, or has taken substantial steps to engage in, in
the Territory. “Restricted Period” means (i) with respect to Section 11(a)(i),
means September 24, 2015 and (ii) with respect to Section 11(a)(ii) – (v), the
period commencing on the date hereof and ending (A) on the second anniversary of
the Termination Date if Executive’s employment is terminated by the Company for
Cause or if Executive terminates his employment without Good Reason or (B) on
the first anniversary of the Termination Date if Executive’s employment is
terminated by the Company without Cause or if Executive terminated his
employment for Good Reason or due to Disability. “Solicit” means to encourage or
induce, or to take any action that is intended or calculated to encourage or
induce. “Subsidiary” of a specified Person means (i) an entity that is directly
or indirectly Controlled by the specified Person, or (ii) an entity in which the
specified Person, directly or indirectly, owns a majority economic interest.
“Territory” means one or more of California, Nevada or Arizona or, as of the
Termination Date, any other state in which the Company Group is engaged, or has
taken substantial steps to engage in.

12. Confidential Information.

(a) “Confidential Information” means any information relating to the Company
Group’s or Investor’s business, operation or finances which are proprietary to
the Company Group or Investor as well as any information about the Company or
Investor (including Investor’s equity holders) not generally available to the
public. All Confidential Information in tangible form (plans, writings,
drawings, computer software and programs, etc.) or provided to or conveyed
orally or visually to Executive shall be presumed to be Confidential Information
at the time of delivery to Executive. “Confidentiality Period” means the period
beginning on the date hereof and ending on the third anniversary of the
Termination Date.

(b) During the Confidentiality Period (i) Executive must maintain all
Confidential Information in confidence and must not disclose any Confidential
Information to anyone outside of the Company Group and (ii) Executive must not
use any Confidential Information for the benefit of Executive or any third
party; provided that notwithstanding anything to the contrary in

 

-10-



--------------------------------------------------------------------------------

this Agreement, Executive’s use of his knowledge, expertise and experience in
the homebuilding or any related business shall not be a breach of this
Section 12. If any given item(s) of Confidential Information would be entitled
to protection against misappropriation, use, disclosure or other conduct for a
period of time longer than the Confidentiality Period under any applicable trade
secrets statute or other applicable law, then the protections hereunder shall,
as to such item(s) of Confidential Information, extend for such longer period of
time pursuant to applicable law. Nothing in this Agreement, however, prohibits
Executive from: (i) disclosing any information (or taking any other action) in
furtherance of Executive’s duties to the Company Group while employed by the
Company Group; (ii) disclosing Confidential Information to the extent required
by law (after giving prompt notice to the Company in order that the Company
Group may attempt to obtain a protective order or other assurance that
confidential treatment will be accorded such information); (iii) disclosing
Confidential Information in connection with any litigation, claim or dispute
involving the Company, Investor or their respective Affiliates (after giving
prompt notice to the Company in order that the Company Group may attempt to
obtain a protective order or other assurance that confidential treatment will be
accorded such information); or (iv) disclosing Confidential Information that is
or becomes publicly available without a breach of this Section 12(b) by
Executive.

13. Return of Company Property. All Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its Subsidiaries and Affiliates, whether prepared by the
Executive or otherwise coming into his possession in the course of the
performance of his services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company, and not retained
by the Executive (including, without limitation, any copies thereof), promptly
upon request by the Company and, in any event, promptly upon the Executive’s
termination of employment. Notwithstanding the foregoing, after the Executive’s
termination of employment, Executive may keep his phone, computer tablet, laptop
computer and similar devices; provided that Executive will give the Company a
reasonable opportunity to erase therefrom any Confidential Information.

14. Innovations. All Company Innovations shall be the sole and exclusive
property of the Company without further compensation and are “works made for
hire” as that term is defined under the United States copyright laws. Executive
shall promptly notify the Company of any Company Innovations that Executive
solely or jointly Creates. “Company Innovations” means all Innovations, and any
associated intellectual property rights, which Executive may solely or jointly
Create, during Executive’s employment with the Company, which (i) relate, at the
time Created, to the Company’s business or actual or demonstrably anticipated
research or development, or (ii) were developed on any amount of the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
trade secret information, or (iii) resulted from any work Executive performed
for the Company. Executive is notified that Company Innovations does not include
any Innovation which qualifies fully under the provisions of California Labor
Code Section 2870. “Create” means to create, conceive, reduce to practice,
derive, develop or make. “Innovations” means processes, machines, manufactures,
compositions of matter, improvements, inventions (whether or not protectable
under patent laws), works of authorship, information fixed in any tangible
medium of expression (whether or not protectable under copyright laws), mask
works, trademarks, trade names, trade dress, trade secrets, know-how, ideas
(whether or not protectable under trade secret laws), and other subject matter
protectable under patent, copyright, moral rights, mask work, trademark, trade
secret or other laws regarding proprietary rights, including new or useful art,
combinations, discoveries, formulae, manufacturing techniques, technical
developments, discoveries, artwork, software and designs. Executive hereby
assigns (and will assign) to the Company all Company Innovations. Executive
shall perform (at the Company’s expense), during and after Executive’s
employment, all acts reasonably deemed necessary or desirable by the Company to
assist the

 

-11-



--------------------------------------------------------------------------------

Company in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Company Innovations. Such acts may include
execution of documents and assistance or cooperation (i) in the filing,
prosecution, registration, and memorialization of assignment of patent,
copyright, mask work or other applications, (ii) in the enforcement of any
applicable Proprietary Rights, and (iii) in other legal proceedings related to
the Company’s Innovations. “Proprietary Rights” means patents, copyrights, mask
work, moral rights, trade secrets and other proprietary rights. No provision in
this Agreement is intended to require Executive to assign or offer to assign any
of Executive’s rights in any invention for which Executive can establish that no
trade secret information of the Company were used, and which was developed on
Executive’s own time, unless the invention relates to the Company’s actual or
demonstrably anticipated research or development, or the invention results from
any work performed by Executive for the Company.

15. Non-Disparagement. At all times during the period beginning as of the date
of this Agreement and ending on the first anniversary of the Termination Date
(the “Non-Disparagement Period”), Executive shall not, directly or indirectly,
make (or cause to be made) to any Person any disparaging, derogatory or other
negative or false statement about any member of the Company Group (including its
products, services, policies, practices, operations, employees, sales
representatives, agents, officers, members, managers, partners or directors);
provided, however, that if at any time during the Non-Disparagement Period, the
Company (or its Affiliates), directly or indirectly, makes (or causes to be
made) to any Person any disparaging, derogatory or other negative or false
statement about Executive, then the Non-Disparagement Period shall immediately
terminate and the Executive shall no longer be subject to the covenants set
forth in this Section 15. The foregoing does not limit Executive’s good faith
communications with any governmental agency, self-regulatory organization or
under any of the Company’s complaint procedures or limit any actions by
Executive in connection with any litigation, claim or dispute.

16. Lock-Up Period. This Section 16 shall apply to any proposed sale of common
stock of the Company or any successor thereto by Executive (or a Family Group
member of Executive) following the IPO. The provisions of this Section 16 shall
remain in effect for 36 months following the IPO. During each calendar quarter
during which sales of Common Stock are permitted to be made in accordance with
agreements with the underwriters engaged in connection with the IPO (“Standstill
Agreements”), and during each calendar quarter following the termination of the
Standstill Agreements, if Executive (or a Family Group member of Executive)
desires to sell Common Stock, then Executive (or such Family Group member) may
sell such number of shares of Common Stock as equals the greater of (i) 10% of
the Common Stock Executive (or Family Group member of Executive) owned on the
date of the consummation the IPO (or such lesser percentage or number as may be
permitted by the Standstill Agreements), and (ii) that percentage of Common
Stock which has been sold by Investor during such calendar quarter. Unless
publicly disclosed, with respect to any sale of Common Stock while the
provisions of this Section 16 are in effect, Executive shall notify the Company
of such sale within four (4) business days after such transaction. Within three
(3) business days following request by Executive, the Company shall deliver a
written notice to Executive (or such Family Group member of Executive) setting
forth the amount of Common Stock permitted to be sold (as determined in
accordance with this Section 16) by Executive (or such Family Group member of
Executive) during such applicable calendar quarter. The Company may, in its
discretion, from time to time increase the aggregate amount of Common Stock
which may be sold in any calendar quarter. Any Common Stock sold pursuant to
this Section 16 shall cease to be bound by the terms and provisions of this
Section 16.

17. Notices.

(a) All notices, demands and communications permitted or required to be given
hereunder shall be in writing, and shall be delivered (i) personally, (ii) by
United States registered

 

-12-



--------------------------------------------------------------------------------

or certified mail, postage prepaid, (iii) by Federal Express or other reputable
courier service regularly providing evidence of delivery (with charges paid by
the party sending the notice), or (iv) by facsimile or a PDF or similar
attachment to an email, provided that such telecopy or email attachment shall be
followed within one (1) business day by delivery of such notice pursuant to
clause (i), (ii) or (iii) above. Any such notice to a party shall be addressed
at the address set forth below (subject to the right of a party to designate a
different address for itself by notice similarly given):

 

If to the Company: TRI Pointe Homes, Inc. 19520 Jamboree Road, Suite 200 Irvine,
CA 92612 Attention:     Chairperson, Board of Directors Telecopy:
    (949) 478-8601 If to the Executive Douglas F. Bauer At the most recent
address on file with the Company

(b) Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused) as
evidenced by printed confirmation if by facsimile or email attachment (provided
that if any notice or other communication to be delivered by facsimile or email
attachment as provided above cannot be transmitted because of a problem
affecting the receiving party’s facsimile machine or computer, the deadline for
receiving such notice or other communication shall be extended through the next
business day), as shown by the addressee’s return receipt if by certified mail,
and as confirmed by the courier service if by courier; provided, however, that
if such actual delivery occurs after 5:00 p.m. (local time where received) or on
a non business day, then such notice or communication so made shall be deemed
effective on the first business day after the day of actual delivery. Except as
expressly provided above with respect to certain email attachments and in
Section 17(e), no communications via email shall be effective to give any
notice, request, direction, demand, consent, waiver, approval or other
communications hereunder.

18. General Provisions.

(a) Applicable Law. Except as otherwise required by applicable law, this
Agreement shall be governed by the internal laws of the State of California,
without giving effect to any choice of laws rules that would require the
application of the laws of any other jurisdiction. Except as otherwise provided
in this Agreement, Executive and the Company irrevocably consent to venue and
submit to personal jurisdiction exclusively within Orange County, California
with respect to the enforcement of this Agreement and disputes relating hereto.

(b) Survival. For the sake of clarity, any provision of this Agreement that
specifically states it is not limited to the Term or otherwise to Executive’s
employment by the Company shall survive and shall continue after the Termination
Date per the terms of such provision notwithstanding the termination for any
reason whatsoever of Executive’s employment by the Company. For the sake of
clarity, the provisions of this Section 18 as well as Sections 9, 10, 11, 12,
13, 14, 15, 16 and 17 are not limited to the Term.

 

-13-



--------------------------------------------------------------------------------

(c) Severability. Subject to Section 10, if any provision of this Agreement or
portion thereof is determined by a court or other tribunal to be wholly or
partially unenforceable in any jurisdiction, then (for purposes of such
jurisdiction) such provision or portion thereof shall be struck from the
remainder of this Agreement, which shall remain in full force and effect.
Without limitation of the foregoing: (1) any one or more of clauses (i) through
(v) of Section 11(a) may be so severed from the remainder of this Agreement;
(2) any one or more of Sections 12, 13, 14, 15 or 16 may be so severed from the
remainder of this Agreement; (3) the Territory shall be construed as if each
state therein and each county within each such state were listed in a separate
clause which may be so severed; and (4) the Restricted Period, the
Confidentiality Period and the period referred to in Section 15 each shall be
construed as if each month therein were listed in a separate clause which may be
so severed.

(d) Remedies. The remedies of each party hereunder shall be cumulative and
concurrent, and may be pursued singularly, successively, or together, in such
party’s sole discretion. Executive agrees that any violation by Executive of
Sections 11, 12, 13, 14, 15 or 16 would cause irreparable harm to the Company.
Without limitation of the generality of the foregoing, if Executive violates any
provision of Sections 11, 12, 13, 14, 15 or 16 then the Company shall be
entitled (to the extent that it is entitled to any relief), in addition to any
other remedies that it may have, to specific, injunctive or other equitable
relief (without the requirement of posting of a bond or other security) in order
to enforce such provision.

(e) Complete Agreement; Amendments. This Agreement (and any other written
agreement(s) of even date herewith between the parties concerning the subject
matter hereof) (1) contains the complete agreement of the parties regarding the
subject matter hereof; and (2) supersedes any prior agreements, representations
or warranties between the parties regarding the subject matter hereof (other
than any accrued compensation due to Executive from the Predecessor Employer and
any claims, rights to defense, or rights to be held harmless (including, without
limitation, claims for indemnification, contribution and/or advancement of
expenses) arising under any indemnification agreement between the undersigned
and the Predecessor Employer, applicable law, the operating agreement or other
similar governing document of the Predecessor Employer, or to coverage under any
policies of directors and officers, employment practices liability, or other
policy of insurance). Each exhibit hereto shall be deemed part of this
Agreement. No amendment hereto shall be enforceable unless in writing and signed
and delivered by the party against whom it is to be enforced.

(f) Counterparts; Facsimiles. This Agreement may be executed by counterpart
signature, each of which signature shall be deemed an original, all of which
together shall constitute one in the same instrument. Furthermore, delivery of a
copy of such signature by facsimile transmission or other electronic exchange
methodology shall constitute a valid and binding execution and delivery of this
Agreement by such party, and such electronic copy shall constitute an
enforceable original document.

(g) Successors; Third Parties. This Agreement shall be for the benefit of and
binding upon: (1) Executive’s heirs, legatees and personal representatives; and
(2) the Company’s successors and assigns, including any assignment in connection
with a direct or indirect transfer of the Company’s business, whether through an
asset sale, stock sale, merger, combination, consolidation, reorganization,
conversion, reorganization or otherwise (it being understood that this Agreement
is not assignable by Executive). For the sake of clarity, this Agreement is for
the employment of the Executive, personally, and the services to be rendered by
him under this Agreement must be rendered by him and no other person.

 

-14-



--------------------------------------------------------------------------------

(h) Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.

(i) Waivers. No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver. No course of dealing will be deemed
to amend, waive or discharge any part of this Agreement or any of the rights or
obligations of any Person under this Agreement.

(j) Construction. The headings contained in this Agreement are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement. The recitals constitute a part of this Agreement and are incorporated
herein. Unless this Agreement expressly provides otherwise, each definition
herein applies (1) for purposes of this entire Agreement, and (2) to both the
singular and plural forms (and other grammatical variations) of the defined
term. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including”, “includes”, “include” and words of like import
shall be construed broadly as if followed by the words “without limitation”. The
terms “herein”, “hereunder”, “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found. This
Agreement shall not be construed strictly against the drafter (and any rule of
construction to that effect shall not be applied).

(k) Other Obligations. Without implication that the contrary would otherwise be
true, (i) Executive’s obligations under Sections 11, 12, 13, 14, 15 and 16 of
this Agreement are in addition to, and not in limitation of, any obligations
that Executive may have under: (1) applicable law (including any law regarding
trade secrets, duty of loyalty, fiduciary duty, unfair competition, unjust
enrichment, conversion, misappropriation or fraud); or (2) any other written
agreement of even date herewith to which Executive is a party (including any
non-compete, confidentiality, inventions or non-disparagement provisions or
other restrictive covenants therein); and (ii) the Company’s obligations under
this Agreement are in addition to, and not in limitation of, any obligations
that the Company may have under: (1) applicable law; or (2) any other agreement
of even date herewith to which the Company and Executive are parties (including
any indemnification or equity award agreement).

(l) Notification to Subsequent Employers. Executive hereby authorizes the
Company at its discretion to contact Executive’s prospective and subsequent
employers and inform them of the general terms of Sections 11, 12, 14 and 15 of
this Agreement.

(m) No Restrictions on Executive’s Performance. Executive and the Company each
represent and warrant to the other that he or it is not subject to any contract,
agreement, judgment, order or decree of any kind, or any covenant of any
character, that prevents or would otherwise restrict his or its ability to
perform his or its obligations under this Agreement or that would be breached by
him or it upon his or its performance of his or its duties pursuant to this
Agreement.

(n) Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation § 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation § 1.409A-1(b)(4). In the event the terms of this Agreement would
subject Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the

 

-15-



--------------------------------------------------------------------------------

Agreement to avoid such 409A Penalties, to the extent possible; provided that
such amendment shall not increase or reduce (in the aggregate) the amounts
payable to Executive hereunder. Any taxable reimbursement payable to Executive
pursuant to this Agreement shall be paid to Executive no later than the last day
of the calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for taxable reimbursement,
or such in-kind benefit provided, during a calendar year shall not affect the
amount of such expenses eligible for reimbursement, or such in-kind benefit to
be provided, during any other calendar year. The right to such reimbursement or
such in-kind benefits pursuant to this Agreement shall not be subject to
liquidation or exchange for any other benefit. Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments.

19. Dispute Resolution; Arbitration. The provisions of this Section 19 shall
apply and control over any conflicting or inconsistent provisions elsewhere set
forth in this Agreement. In the event of any controversy, dispute or claim
arising out of or related to this Agreement, the rights or obligations of any
party hereto under this Agreement or pursuant hereto or the Executive’s
employment by the Company or its Subsidiaries or Affiliates, or the termination
of Executive’s employment, the parties shall negotiate in good faith in an
attempt to reach a mutually acceptable settlement of such dispute. If
negotiations in good faith do not result in a settlement of any such
controversy, dispute or claim within (30) days after the commencement of such
negotiations, it shall, except as otherwise provided for herein be finally
settled by expedited arbitration conducted by a single neutral arbitrator
selected as hereinafter provided (the “Arbitrator”) in accordance with the JAMS
Employment Arbitration Rules and Procedures (the “Employment Procedures”),
subject to the following (the parties hereby agree that, notwithstanding
anything to the contrary in the Employment Procedures, in the event that there
is a conflict between the provisions of the Employment Procedures and the
provisions of this Agreement, the provisions of this Agreement shall control):

(a) The Arbitrator shall be determined from a list of names of five impartial
arbitrators, each of whom shall be experienced in arbitration matters concerning
executive employment disputes, supplied by the JAMS and chosen by the Executive
and the Company each in turn striking a name from the list until one name
remains (with the Executive being the first to strike a name).

(b) The Arbitrator shall determine the allocation of attorneys fees and related
costs and expenses of pursuing or defending any claim or arbitration by the
parties based upon the percentage which the portion of the contested amount not
awarded to each party bears to the amount actually contested by such party. If
the claim requests non-monetary relief, then 100% of the prevailing party’s
attorneys’ fees and related costs and expenses will be paid by the
non-prevailing party. Additionally and notwithstanding the foregoing, to the
extent required by law, the Company will pay the fees of the Arbitrator.

(c) The Arbitrator shall determine whether and to what extent any party shall be
entitled to damages under this Agreement. Notwithstanding any other provision of
this Agreement, except for damages caused by a breach of Sections 11, 12, 13,
14, 15 or 16 or breaches caused by fraud, willful misconduct, or gross
negligence by Executive, Executive shall only be liable for actual damages.
Except in the case of a breach of Sections 11, 12, 13, 14, 15 or 16 or breaches
caused by fraud, willful misconduct, or gross negligence by Executive, Executive
shall not be liable for, and the Arbitrator shall not have the power to award,
damages for lost profits, diminution of value, consequential damages, special
damages, incidental damages, punitive damages, exemplary damages or other
unforeseen damages. Furthermore, except in the case of a breach of Sections 11,
12, 13, 14, 15 or 16 or breaches caused by fraud, willful misconduct or gross
negligence by Executive, Executive shall not be liable for damages for a breach
of this Agreement in excess of the greater of (A) the sum of all Base Salary and

 

-16-



--------------------------------------------------------------------------------

Bonus earned by Executive under this Agreement through the Termination Date or
(B) $2,500,000 (the “Damages Cap”). With respect to the Company, except in the
case of breaches caused by fraud, willful misconduct or gross negligence by the
Company, the Company shall not be liable for a breach of this Agreement in
excess of the Damages Cap.

(d) The Arbitrator shall not have the power to add to nor modify any of the
terms or conditions of this Agreement. The Arbitrator’s decision shall follow
the law and shall not go beyond what is necessary for the interpretation and
application of the provision(s) of this Agreement in respect of the issue before
the Arbitrator. The Arbitrator shall not substitute his or her judgment for that
of the parties in the exercise of rights granted or retained by this Agreement
and shall apply the business judgment rule to the parties. The Arbitrator’s
award or other permitted remedy, if any, and the decision shall be based upon
the issue as drafted and submitted by the respective parties and the relevant
and competent evidence adduced at the hearing.

(e) Subject to the limitations elsewhere set forth in this Section 19, the
Arbitrator shall have the authority to award any remedy or other relief
(including provisional remedies and relief) that a court of competent
jurisdiction could order or grant. The Arbitrator’s written decision shall be in
writing stating the basis for the decision and shall be rendered within
(60) days of the closing of the hearing. The decision reached by the Arbitrator
shall be final and binding upon the parties as to the matter in dispute. To the
extent that the relief or remedy granted by the Arbitrator is relief or remedy
on which a court could enter judgment, a judgment upon the award rendered by the
Arbitrator shall be entered in any court having jurisdiction thereof (unless in
the case of an award of damages, the full amount of the award is paid within ten
days of its determination by the Arbitrator). The award shall be binding on the
parties in connection with their continuing performance of this Agreement and in
any subsequent arbitral or judicial proceedings between the parties.

(f) Unless the parties otherwise agree in writing, the arbitration shall take
place in Orange County, California.

(g) The arbitration proceeding and all filing, testimony, documents and
information relating to or presented during the arbitration proceeding shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and in any court proceeding relating to the arbitration, and for no other
purpose, and shall be deemed to be information subject to the confidentiality
provisions of this Agreement.

(h) The parties shall continue performing their respective obligations under
this Agreement notwithstanding the existence of a dispute while the dispute is
being resolved unless and until such obligations are terminated or expire in
accordance with the provisions hereof. Nothing in this Section 19(h) or
elsewhere in this Agreement shall be construed as a guaranty of continued
employment for the Executive.

(i) The parties may obtain a pre-hearing exchange of information including
depositions, interrogatories, production of documents, exchange of summaries of
testimony or exchange of statements of position, and the Arbitrator shall limit
such disclosure consistent with applicable law to avoid unnecessary burden to
the parties and shall schedule promptly all discovery and other procedural steps
and otherwise assume case management initiative and control to effect an
efficient and expeditious resolution of the dispute. At any oral hearing of
evidence in connection with arbitration proceeding, each party and its counsel
shall have the right to examine its witnesses and to cross-examine the witnesses
of the other party. No testimony of any witness, or any evidence, shall be
introduced by affidavit, except as the parties otherwise agree in writing.

 

-17-



--------------------------------------------------------------------------------

(j) Notwithstanding the dispute resolution procedures contained in this
Section 19, either party may apply to any court sitting in Orange County,
California (i) to enforce this agreement to arbitrate, (ii) to seek provisional
injunctive relief so as to maintain the status quo until the arbitration award
is rendered or the dispute is otherwise resolved, (iii) to confirm any
arbitration award, or (iv) to challenge or vacate any final judgment, award or
decision of the Arbitrator that does not comport with the express provisions of
this Section 19. Furthermore, notwithstanding any provision in the Agreement to
the contrary, either the Company or Executive may also apply to any court of
competent jurisdiction in Orange County, California for specific, injunctive or
other equitable relief (without the requirement of posting of a bond or other
security) in order to enforce or determine rights and obligations under Sections
11, 12, 13, 14, 15 and 16 as provided in Section 18(d).

[Remainder of page intentionally blank]

 

-18-



--------------------------------------------------------------------------------

Intending to be bound, the parties execute this Employment Agreement as of the
date first written above.

 

EXECUTIVE: /s/ Douglas F. Bauer

 

Douglas F. Bauer COMPANY: TRI POINTE HOMES, INC., A Delaware corporation By:  
/s/ Michael D. Grubbs  

 

Name:   Michael D. Grubbs Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A – Defined Terms

“Affiliate” of a Person means any other Person Controlling, Controlled by or
under common Control with such Person as well as any Family Group member of such
Person or any Affiliate of such Family Group member.

“Company Group” means the Company and its Subsidiaries.

“Complete Sale” means the sale (in a single transaction or a series of related
transactions) of the Company to any Person (other than Investor or an Affiliate
of Investor) pursuant to which such Person acquires (i) all of the then
outstanding common equity of the Company (whether by merger, consolidation, sale
or transfer of Common Stock, reorganization, recapitalization or otherwise) or
(ii) all of the assets of the Company (which for the sake of clarity, may be all
of the equity interests held directly or indirectly by the Company or all of the
assets of its Subsidiaries).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management, policies and/or decision making of a
Person, whether through ownership of voting securities, by contract or
otherwise, and “Controlled” and “Controlling” shall have the correlative
meanings.

“Family” of an individual means (w) that individual, (x) that individual’s
spouse (but only while married to that individual), (y) upon death, that
individual’s legal representative, heirs and legatees and (z) any custodian or
personal representative (in each case, in its capacity as such) for any Person
described in clauses (w), (x) or (y) of this sentence.

“Family Group” of a Person means (i) a member of that Person’s Family, (ii) a
Family Trust for that Person, or (iii) an entity ( a “Family Entity”) that is
(directly or indirectly) 100% owned by that Person, by that Person’s Family or
by a Family Trust for that Person and that is controlled by that Person and/or
his or her spouse, if applicable.

“Family Trust” for a Person means a trust solely for the benefit of that
Person’s Family that is controlled by that Person and/or his or her spouse, if
applicable.

“Investor Parties” means (i) Investor and (ii) any Affiliate of Investor that
holds any Common Stock.

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust, estate, association or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

“Subsidiary” means any Person of which the Company owns securities having a
majority of the voting power in electing the board of directors (or similar
governing body) directly or through one or more subsidiaries or, in the case of
any limited liability company, partnership, limited liability partnership or
other similar entity, securities conveying, directly or indirectly, a majority
of the economic interests in such entity.



--------------------------------------------------------------------------------

Exhibit B – Form of Release

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of TRI Pointe Homes, Inc., a Delaware
corporation (the “Company”), and each of its partners, subsidiaries, associates,
affiliates, successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, arising out of,
based upon, or relating to the undersigned’s employment or services with the
Company or the termination of such employment or services, except as provided
below. The Claims released herein include, without limiting the generality of
the foregoing, any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or Claims of the
undersigned (i) to payments or benefits under Section 7, Section 8 or Section 9
of that certain Employment Agreement, dated as of September 24, 2010, between
the Company and the undersigned (the “Employment Agreement”), (ii) to payments
or benefits under any equity award agreement between the undersigned and the
Company or its affiliates, (iii) to accrued or vested benefits the undersigned
may have, if any, as of the date hereof under any applicable plan, policy,
practice, program, contract or agreement with the Company, or (iv) to any
Claims, including claims for indemnification and/or advancement of expenses,
arising under any indemnification agreement between the undersigned and the
Company or under the bylaws, certificate of incorporation of other similar
governing document of the Company.

THE UNDERSIGNED ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED BY LEGAL COUNSEL
AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE
OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE UNDERSIGNED IS HEREBY ADVISED
AS FOLLOWS:

(A) HE OR SHE HAS BEEN ADVISED TO CONSULT WITH AND HAS CONSULTED WITH AN
ATTORNEY BEFORE SIGNING THIS RELEASE;



--------------------------------------------------------------------------------

(B) HE OR SHE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING
IT; AND

(C) HE OR SHE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this     day of
                    ,             .



--------------------------------------------------------------------------------

Exhibit C – Proportion Allocations

 

Person (Common Unit Holder)

   Number of
Common Units
Owned by
such Person      Proportion Allocation Percentage
for Issued Common Stock
Forfeited or Lost
by an Executive
Pursuant to Section 9(c)
(Equal to Percentage Ownership
of Common Units)1  

VIII/TPC Holdings, L.L.C. (Investor)

     150,000,000         93.82805 % 

BMG Homes, Inc. (f/k/a TRI Pointe Homes, Inc.)

     4,029,766         2.52071 % 

Bauer Revocable Trust

     1,282,947         0.80251 % 

Grubbs Family Trust

     352,666         0.22060 % 

Mitchell Family Trust

     1,282,947         0.80251 % 

Frankel Associates, L.P.

     2,918,560         1.82562 %    

 

 

    

 

 

 

TOTAL

     159,866,886         100.00000 %    

 

 

    

 

 

 

 

1 

Ownership percentages rounded to five decimal places, with Investor’s ownership
further adjusted to aggregate to 100%.